COURT OF APPEALS
                            TENTH DISTRICT OF TEXAS
                                       
                               December 10, 2015
                              No. 10-15-00418-CV
                              JOHNNIE PAUL RIVERS
                                      v.
                              THE STATE OF TEXAS
                                _______________
                                       
                        From the 278[th] District Court
                             Walker County, Texas
                            Trial Court No. 1527521
                                       
--------------------------------------------------------------------------------
JUDGMENT

 	This appeal has been considered by the Court.  Because the Court finds Johnnie Paul Rivers did not comply with the requirements of Chapter 14 of the Texas Civil Practice and Remedies Code, it is the judgment of this Court that the appeal is dismissed as frivolous. 
It is further ordered that Gia M. Williams is awarded judgment against Johnnie Paul Rivers for Gia M. Williams's appellate costs that were paid, if any, by Gia M. Williams; and all unpaid appellate court cost, if any, is taxed against Johnnie Paul Rivers.
	A copy of this judgment will be certified by the Clerk of this Court and delivered to the trial court clerk for enforcement.
							PER CURIAM
						SHARRI ROESSLER, CLERK			
						By: ___________________________
				Nita Whitener, Deputy Clerk